Exhibit 10.6

 

 

 

ADMINISTRATION AGREEMENT

among

BANK OF AMERICA AUTO TRUST 2010-2,

as Issuer

BANK OF AMERICA, NATIONAL ASSOCIATION,

as Administrator

and

U.S. BANK NATIONAL ASSOCIATION,

as Indenture Trustee

Dated as of June 24, 2010

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

1.

   Duties of the Administrator    1

2.

   Records    4

3.

   Compensation; Payment of Fees and Expenses; Indemnification    4

4.

   Independence of the Administrator    4

5.

   No Joint Venture    5

6.

   Other Activities of the Administrator    5

7.

   Representations and Warranties of the Administrator    5

8.

   Administrator Replacement Events; Termination of the Administrator    6

9.

   Action upon Termination or Removal    7

10.

   Liens    7

11.

   Notices    8

12.

   [RESERVED.]    8

13.

   Amendments    8

14.

   Governing Law; Submission to Jurisdiction; Waiver of Jury Trial    9

15.

   Headings    10

16.

   Counterparts    10

17.

   Severability of Provisions    10

18.

   Not Applicable to BANA in Other Capacities; Merger of Administrator    10

19.

   Benefits of the Administration Agreement    10

20.

   Assignment    10

21.

   Nonpetition Covenant    11

22.

   Limitation of Liability    11

 

   i   

Administration Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

THIS ADMINISTRATION AGREEMENT (as amended, modified or supplemented from time to
time, this “Agreement”) dated as of June 24, 2010 is among BANK OF AMERICA AUTO
TRUST 2010-2, a Delaware statutory trust (the “Issuer”), BANK OF AMERICA,
NATIONAL ASSOCIATION, a national banking association, as administrator (“BANA”
or in its capacity as administrator, the “Administrator”), and U.S. BANK
NATIONAL ASSOCIATION, a national banking association, as indenture trustee (the
“Indenture Trustee”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned such terms in Appendix A to the Sale
Agreement dated as of June 24, 2010 (as amended, modified or supplemented from
time to time, the “Sale Agreement”) by and between Bank of America Auto
Receivables Securitization, LLC, as seller, and the Issuer.

W I T N E S S E T H :

WHEREAS, the Issuer has issued the Notes pursuant to the Indenture and the
Certificate pursuant to the Trust Agreement and has entered into certain
agreements in connection therewith, including, (i) the Sale Agreement, (ii) the
Indenture, (iii) the Note Depository Agreement and (iv) the Trust Agreement (the
agreements referred to in clauses (i) through (iv), together with any other
Transaction Documents to which the Issuer is a party, are referred to herein
collectively as the “Issuer Documents”);

WHEREAS, to secure payment of the Notes, the Issuer has pledged the Collateral
to the Indenture Trustee pursuant to the Indenture;

WHEREAS, pursuant to the Issuer Documents, the Issuer and the Owner Trustee are
required to perform certain duties;

WHEREAS, the Issuer and the Owner Trustee desire to have the Administrator
perform certain of the duties of the Issuer and the Owner Trustee (in its
capacity as owner trustee under the Trust Agreement), and to provide such
additional services consistent with this Agreement and the Issuer Documents as
the Issuer may from time to time request;

WHEREAS, the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for the Issuer and the Owner
Trustee on the terms set forth herein;

NOW, THEREFORE, in consideration of the mutual terms and covenants contained
herein, and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

1. Duties of the Administrator.

(a) Duties with Respect to the Issuer Documents. The Administrator shall perform
all of its duties specifically enumerated herein as Administrator under this
Agreement and the Issuer Documents and the duties and obligations of the Issuer
and the Owner Trustee (in its capacity as owner trustee under the Trust
Agreement) under the Issuer Documents and no additional duties shall be read to
be included herein; provided, however, except as otherwise provided in the
Issuer Documents, that the Administrator shall have no obligation to make any
payment required to be made by the Issuer under

 

Administration Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

any Issuer Document; provided, further, however, that the Administrator shall
have no obligation and the Owner Trustee shall be required to fully perform its
duties, with respect to the obligations of the Owner Trustee under Sections
11.9, 11.13, 11.14 and 11.15 of the Trust Agreement and to otherwise comply with
the requirements of the Owner Trustee pursuant to or related to Regulation AB.
The Administrator shall monitor the performance of the Issuer and the Owner
Trustee and shall advise the Issuer and the Owner Trustee in writing when action
is necessary to comply with the Issuer’s and the Owner Trustee’s duties and
obligations under the Issuer Documents. The Administrator shall perform such
calculations, and shall prepare for execution by the Issuer or the Owner Trustee
or shall cause the preparation by other appropriate Persons of all such
documents, reports, filings, instruments, certificates and opinions as it shall
be the duty of the Issuer or the Owner Trustee (in its capacity as owner trustee
under the Trust Agreement) to prepare, file or deliver pursuant to the Issuer
Documents. In furtherance of the foregoing, the Administrator shall take all
appropriate action that is the duty of the Issuer or the Owner Trustee (in its
capacity as owner trustee under the Trust Agreement) to take pursuant to the
Issuer Documents, including, without limitation, such of the foregoing as are
required with respect to the following matters under the Indenture, the First
Purchase Agreement, the Second Purchase Agreement, the Third Purchase Agreement,
the Sale Agreement, the Trust Agreement and the Servicing Agreement:

(i) (x) the appointment of a successor Note Registrar and (y) giving the
Indenture Trustee notice of any appointment of a new Note Registrar and the
location, or change in location, of the Note Registrar (Section 2.4 of the
Indenture);

(ii) the delivery for cancellation of any Note delivered to the Issuer for
cancellation, and the direction to destroy or return such Note (Section 2.8 of
the Indenture);

(iii) the preparation of Definitive Notes in accordance with the instructions of
the Clearing Agency (Section 2.12 of the Indenture);

(iv) the preparation of an Issuer Order directing the Paying Agent to deposit
with the Indenture Trustee all sums held in trust by such Paying Agent (Sections
3.3 and 4.3 of the Indenture);

(v) upon actual knowledge, the preparation of an Issuer Request directing the
Indenture Trustee to provide notification of any unclaimed monies and repayments
with respect to the Notes (Section 3.3 of the Indenture);

(vi) upon its actual knowledge, the delivery of written notice to the Indenture
Trustee and the Rating Agencies of each Event of Default under the Indenture
(Section 3.12 of the Indenture), Servicer Termination Event under the Servicing
Agreement (Section 6.1 of the Servicing Agreement);

(vii) upon its actual knowledge of such, the delivery to the Indenture Trustee
of written notice in the form of an Officer’s Certificate of any event that

 

   2   

Administration Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

with the giving of notice and the lapse of time would become an Event of Default
under clause (c) or (d) of Section 5.1 of the Indenture (Section 3.12 of the
Indenture);

(viii) the preparation and delivery of notice to Noteholders of the removal of
the Indenture Trustee and the appointment of a successor Indenture Trustee
(Section 6.8 of the Indenture);

(ix) upon request, the notification to the Indenture Trustee if and when the
Notes are listed on any stock exchange (Section 7.3 of the Indenture);

(x) the delivery of new Notes conforming to any supplemental indenture (Section
9.5 of the Indenture);

(xi) the duty to cause the Issuer to provide notice of redemption of the Trust
Estate pursuant to Section 10.1 of the Indenture to the Certificateholders
(Section 10.1 of the Indenture);

(xii) the duty to cause the Indenture Trustee to provide notification to
Noteholders of redemption of the Notes (Section 10.2 of the Indenture);

(xiii) notification to the Certificateholders of the substance of any amendment
to the Sale Agreement, the Servicing Agreement or the Indenture (Section 4.1 of
the Sale Agreement, Section 7.1 of the Servicing Agreement and Section 9.1 of
the Indenture);

(xiv) the maintenance of the books and records of the Issuer, the delivery to
each Certificateholder of information required to enable such Certificateholder
to prepare certain tax returns, upon request the preparation and filing of the
Issuer’s tax returns, the execution of the Issuer’s tax returns and the
collection of any withholding tax relating to distributions to any
Certificateholder (Section 5.4 of the Trust Agreement);

(xv) the preparation and delivery of notice to the Certificateholders of any
termination of, or appointment of a successor to, the Servicer (Section 6.3 of
the Servicing Agreement); and

(xvi) the maintenance, at its office referred to in Section 2.2 of the Trust
Agreement or such other office as approved in writing by the Certificateholders,
of a register for the registration and transfer of any Certificate (Section 3.4
of the Trust Agreement).

(b) No Action by Administrator. Notwithstanding anything to the contrary in this
Agreement, the Administrator shall not be obligated to, and shall not, take any
action that the Issuer directs the Administrator not to take nor which would
result in a violation or breach of the Issuer’s covenants, agreements or
obligations under any of the Issuer Documents.

 

   3   

Administration Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

(c) Non-Ministerial Matters; Exceptions to Administrator Duties.

(i) Notwithstanding anything to the contrary in this Agreement, with respect to
matters that in the reasonable judgment of the Administrator are
non-ministerial, the Administrator shall not take any action unless, within a
reasonable time before the taking of such action, the Administrator shall have
notified the Issuer of the proposed action and the Issuer shall not have
withheld consent or provided an alternative direction. For the purpose of the
preceding sentence, “non-ministerial matters” shall include, without limitation:

(A) the initiation of any claim or lawsuit by the Issuer and the compromise of
any action, claim or lawsuit brought by or against the Issuer;

(B) the appointment of successor Note Registrars, successor Paying Agents,
successor Indenture Trustees, successor Administrators, successor Servicers, or
the consent to the assignment by the Note Registrar, the Paying Agent, or the
Indenture Trustee of its obligations under the Indenture; and

(C) the removal of the Indenture Trustee.

(ii) Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not, (x) make any payments to
the Noteholders under the Transaction Documents, (y) except as provided in the
Transaction Documents, sell the Trust Estate or (z) take any other action that
the Issuer directs the Administrator not to take on its behalf.

2. Records. The Administrator shall maintain appropriate books of account and
records relating to services performed hereunder, which books of account and
records shall be accessible for inspection upon reasonable written request by
the Issuer, the Depositor and the Indenture Trustee at any time during normal
business hours.

3. Compensation; Payment of Fees and Expenses; Indemnification. As compensation
for the performance of the Administrator’s obligations under this Agreement and
as reimbursement for its expenses related thereto, including, but not limited
to, costs incurred in connection with the engagement of third parties to perform
any tax preparation duties hereunder, the Issuer shall cause the Servicer to pay
to the Administrator such reasonable amounts agreed between the Servicer and the
Administrator, which shall be solely an obligation of the Servicer. The
Administrator and any director, officer, employee or agent of the Administrator
shall be entitled to indemnification by the Servicer and held harmless against
any loss, liability or expense (including reasonable attorney’s fees) incurred
in connection with (i) any claim or legal action relating to this Agreement or
(ii) the performance of any of the Administrator’s duties under this Agreement,
unless the loss, liability or expense was incurred by reason of its own grossly
negligent actions, its own grossly negligent failure to act or its own willful
misconduct in the performance of any of the Administrator’s duties under this
Agreement.

4. Independence of the Administrator. For all purposes of this Agreement, the
Administrator shall be an independent contractor and shall not be subject to the
supervision of the Issuer with respect to the manner in which it accomplishes
the performance of its obligations

 

   4   

Administration Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

hereunder. Unless expressly authorized by the Issuer, the Administrator shall
have no authority to act for or to represent the Issuer in any way (other than
as permitted hereunder) and shall not otherwise be deemed an agent of the
Issuer.

5. No Joint Venture. Nothing contained in this Agreement (i) shall constitute
the Administrator and the Issuer as members of any partnership, joint venture,
association, syndicate, unincorporated business or other separate entity,
(ii) shall be construed to impose any liability as such on any of them or
(iii) shall be deemed to confer on any of them any express, implied or apparent
authority to incur any obligation or liability on behalf of the other.

6. Other Activities of the Administrator. Nothing herein shall prevent the
Administrator or its Affiliates from engaging in other businesses or, in its
sole discretion, from acting in a similar capacity as an Administrator for any
other Person even though such Person may engage in business activities similar
to those of the Issuer, the Owner Trustee or the Indenture Trustee.

7. Representations and Warranties of the Administrator. The Administrator
represents and warrants to the Issuer and the Indenture Trustee as follows:

(a) Existence and Power. The Administrator is a national banking association
validly existing and in good standing under the laws of the United States and
has, in all material respects, all power and authority to carry on its business
as now conducted. The Administrator has obtained all necessary licenses and
approvals in each jurisdiction where the failure to do so would materially and
adversely affect the ability of the Administrator to perform its obligations
under the Transaction Documents or affect the enforceability or collectibility
of the Receivables or any other part of the Collateral.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Administrator of the Transaction Documents to which it is a party
(i) have been duly authorized by all necessary action on the part of the
Administrator and (ii) do not contravene or constitute a default under (A) any
applicable law, rule or regulation, (B) its organizational documents or (C) any
material agreement, contract, order or other instrument to which it is a party
or its property is subject (other than violations which do not affect the
legality, validity or enforceability of any of such agreements and which,
individually or in the aggregate, would not materially and adversely affect the
transactions contemplated by, or the Administrator’s ability to perform its
obligations under, the Transaction Documents).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Administrator of any Transaction Document other than
(i) UCC filings, (ii) approvals and authorizations that have previously been
obtained and filings that have previously been made and (iii) approvals,
authorizations or filings which, if not obtained or made, would not have a
material adverse effect on the enforceability or collectibility of the
Receivables or any other part of the Collateral or would not materially and
adversely affect the ability of the Administrator to perform its obligations
under the Transaction Documents.

 

   5   

Administration Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

(d) Binding Effect. Each Transaction Document to which the Administrator is a
party constitutes the legal, valid and binding obligation of the Administrator
enforceable against the Administrator in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
affecting the enforcement of creditors’ rights generally and, if applicable, the
rights of creditors of national banking associations from time to time in effect
or by general principles of equity.

8. Administrator Replacement Events; Termination of the Administrator.

(a) Subject to clauses (d) and (e) below, the Administrator may resign its
duties hereunder by providing the Issuer with at least sixty (60) days’ prior
written notice.

(b) Subject to clauses (d) and (e) below, the Issuer may remove the
Administrator without cause by providing the Administrator with at least sixty
(60) days’ prior written notice; provided, that, for so long as any Notes are
Outstanding, the Rating Agency Condition shall have been satisfied in connection
therewith.

(c) The occurrence of any one of the following events (each, an “Administrator
Replacement Event”) shall also entitle the Issuer, subject to Section 20 hereof,
to terminate and replace the Administrator:

(i) any failure by the Administrator to deliver or cause to be delivered any
required payment to the Indenture Trustee for distribution to the Noteholders,
which failure continues unremedied for a period of ten (10) Business Days after
discovery thereof by a Responsible Officer of the Administrator or receipt by
the Administrator of written notice thereof from the Indenture Trustee or
Noteholders evidencing at least a majority of the Outstanding Note Balance;

(ii) any failure by the Administrator to duly observe or perform in any material
respect any other of its covenants or agreements in this Agreement, which
failure materially and adversely affects the rights of the Issuer or the
Noteholders, and which continues unremedied for ninety (90) days after discovery
thereof by a Responsible Officer of the Administrator or receipt by the
Administrator of written notice thereof from the Indenture Trustee or
Noteholders evidencing at least a majority of the Outstanding Note Balance;

(iii) any representation or warranty of the Administrator made in any
Transaction Document to which the Administrator is a party or by which it is
bound or any certificate delivered pursuant to this Agreement proves to have
been incorrect in any material respect when made, which failure materially and
adversely affects the rights of the Issuer or the Noteholders, and which failure
continues unremedied for ninety (90) days after discovery thereof by a
Responsible Officer of the Administrator or receipt by the Administrator of
written notice thereof from the Indenture Trustee or Noteholders evidencing at
least a majority of the Outstanding Note Balance; or

(iv) the Administrator suffers a Bankruptcy Event;

 

   6   

Administration Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

provided, however, that if a delay in or failure of performance referred to
under clauses (i), (ii) or (iii) above was caused by force majeure or other
similar occurrence the grace period in the applicable clause will be extended
for an additional thirty (30) days. The existence or occurrence of any “material
instance of noncompliance” (within the meaning of Item 1122 of Regulation AB)
shall not create any presumption that any event in clauses (i), (ii) or
(iii) above has occurred.

(d) If an Administrator Replacement Event shall have occurred, the Issuer may,
subject to Section 20 hereof, by notice given to the Administrator and the Owner
Trustee, terminate all or a portion of the rights and powers of the
Administrator under this Agreement, including the rights of the Administrator to
receive the annual fee for services hereunder for all periods following such
termination; provided, however, that such termination shall not become effective
until such time as the Issuer, subject to Section 20 hereof, shall have
appointed a successor Administrator with the consent of the Indenture Trustee in
the manner set forth below. Upon any such termination, all rights, powers,
duties and responsibilities of the Administrator under this Agreement shall vest
in and be assumed by any successor Administrator appointed by the Issuer,
subject to Section 20 hereof, pursuant to a management agreement between the
Issuer and such successor Administrator, containing substantially the same
provisions as this Agreement (including with respect to the compensation of such
successor Administrator), and the successor Administrator is hereby irrevocably
authorized and empowered to execute and deliver, on behalf of the Administrator,
as attorney-in-fact or otherwise, all documents and other instruments, and to do
or accomplish all other acts or things necessary or appropriate to effect such
vesting and assumption. Further, in such event, the Administrator shall use its
commercially reasonable efforts to effect the orderly and efficient transfer of
the administration of the Issuer to the new Administrator.

(e) The Issuer, subject to Section 20 hereof, may waive in writing any
Administrator Replacement Event by the Administrator in the performance of its
obligations hereunder and its consequences. Upon any such waiver of a past
Administrator Replacement Event, such Administrator Replacement Event shall
cease to exist, and any Administrator Replacement Event arising therefrom shall
be deemed to have been remedied for every purpose of this Agreement. No such
waiver shall extend to any subsequent or other Administrator Replacement Event
or impair any right consequent thereon.

9. Action upon Termination or Removal. Promptly upon the effective date of
termination of this Agreement pursuant to Section 8, or the removal of the
Administrator pursuant to Section 8, the Administrator shall be entitled to be
paid by the Servicer all fees and reimbursable expenses accruing to it to the
date of such termination or removal. If the Administrator is removed without
cause, the Servicer will be responsible for any costs, expenses or indemnities
incurred by the Administrator in connection with its removal.

10. Liens. The Administrator will not directly or indirectly create, allow or
suffer to exist any Lien on the Collateral other than Permitted Liens.

 

   7   

Administration Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

11. Notices. All demands, notices and communications hereunder shall be in
writing and shall be delivered or mailed by registered or certified first-class
United States mail, postage prepaid, hand delivery, prepaid courier service, or
by facsimile, and addressed in each case as specified on Schedule I to the Sale
Agreement or at such other address as shall be designated by any of the
specified addressees in a written notice to the other parties hereto. Delivery
shall occur only upon receipt or reported tender of such communication by an
officer of the recipient entitled to receive such notices located at the address
of such recipient for notices hereunder.

12. [RESERVED.]

13. Amendments.

(a) Any term or provision of this Agreement may be amended by the Administrator
with prior written notice to each Rating Agency but without the consent of the
Indenture Trustee, any Noteholder, the Issuer, the Owner Trustee, the Depositor,
the First Tier Purchaser, the Second Tier Purchaser or any other Person subject
to subsection (d) of this Section 13; provided that (i) such amendment shall
not, as evidenced by an Officer’s Certificate of the Depositor or an Opinion of
Counsel delivered to the Indenture Trustee and the Owner Trustee materially and
adversely affect the interests of the Noteholders or (ii) the Rating Agency
Condition shall have been satisfied with respect to such amendment; provided
further, that in the case of any amendment pursuant to this Section 13(a), such
amendment shall not, as evidenced by an Opinion of Counsel, (i) affect the
treatment of the Notes as indebtedness for federal income tax purposes, (ii) be
deemed to cause, for federal income tax purposes, a taxable exchange of the
Notes or (iii) cause the Issuer (or any part thereof) to be treated as an
association or publicly traded partnership taxable as a corporation for federal
income tax purposes.

(b) Subject to subsection (d) of this Section 13, this Agreement may also be
amended from time to time by the Issuer, the Administrator and the Indenture
Trustee, with the consent of the Holders of Notes evidencing not less than a
majority of the Outstanding Note Balance, for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or of modifying in any manner the rights of the Noteholders. It
will not be necessary for the consent of Noteholders to approve the particular
form of any proposed amendment or consent, but it will be sufficient if such
consent approves the substance thereof. The manner of obtaining such consents
(and any other consents of Noteholders provided for in this Agreement) and of
evidencing the authorization of the execution thereof by Noteholders will be
subject to such reasonable requirements as the Indenture Trustee may prescribe,
including the establishment of record dates pursuant to the Note Depository
Agreement.

(c) Prior to the execution of any such amendment, the Administrator shall
provide written notification of the substance of such amendment to each Rating
Agency and the Owner Trustee; and promptly after the execution of any such
amendment or consent, the Administrator shall furnish a copy of such amendment
or consent to each Rating Agency, the Owner Trustee and the Indenture Trustee.

 

   8   

Administration Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

(d) Prior to the execution of any amendment to this Agreement, the Issuer, the
Owner Trustee and the Indenture Trustee shall be entitled to receive and
conclusively rely upon an Opinion of Counsel stating that the execution of such
amendment is authorized or permitted by this Agreement and that all conditions
precedent to the execution and delivery of such amendment have been satisfied.
The Owner Trustee and the Indenture Trustee may, but shall not be obligated to,
enter into any such amendment which adversely affects the Owner Trustee’s or the
Indenture Trustee’s, as applicable, own rights, duties or immunities under this
Agreement. Furthermore, notwithstanding anything to the contrary herein, this
Agreement may not be amended in any way that would materially and adversely
affect the Owner Trustee’s or the Indenture Trustee’s rights, privileges,
indemnities, duties or obligations under this Agreement, the Transaction
Documents or otherwise without the prior written consent of such party.

(e) Notwithstanding any provision of this Section 13 to the contrary, the
permitted activities or powers of the Issuer may be significantly changed only
with the approval of Holders of at least a majority of the Notes held by
entities other than the Depositor, its Affiliates and its agents.

14. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING TO THE MAXIMUM EXTENT PERMITTED BY
LAW ALL OTHER CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

(b) Each of the parties hereto hereby irrevocably and unconditionally:

(i) submits for itself and its property in any legal action or Proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

(ii) consents that any such action or Proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of such
action or Proceeding in any such court or that such action or Proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(iii) agrees that service of process in any such action or Proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 11 of this Agreement;

 

   9   

Administration Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(v) to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any action, Proceeding or counterclaim
based on, or arising out of, under or in connection with this Agreement, any
other Transaction Document, or any matter arising hereunder or thereunder.

15. Headings. The section headings hereof have been inserted for convenience of
reference only and shall not be construed to affect the meaning, construction or
effect of this Agreement.

16. Counterparts. This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument.

17. Severability of Provisions. If any one or more of the covenants, agreements,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, agreements, provisions or terms shall be deemed
severable from the remaining covenants, agreements, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

18. Not Applicable to BANA in Other Capacities; Merger of Administrator.

(a) Nothing in this Agreement shall affect any obligation BANA may have in any
other capacity.

(b) Any entity into which the Administrator may be merged or converted or with
which it may be consolidated, to which it may sell or transfer its corporate
trust business and assets as a whole or substantially as a whole or any entity
resulting from any merger, sale, transfer, conversion or consolidation to which
the Administrator shall be a party, or any entity succeeding to the business of
the Administrator, shall be the successor of the Administrator hereunder without
the execution or filing of any paper of any further act on the part of any of
the parties hereto, anything herein to the contrary notwithstanding.

19. Benefits of the Administration Agreement. Nothing in this Agreement,
expressed or implied, shall give to any Person other than the parties hereto and
their successors hereunder, the Owner Trustee, any separate trustee or
co-trustee appointed under Section 6.10 of the Indenture and the Noteholders,
any benefit or any legal or equitable right, remedy or claim under this
Agreement. For the avoidance of doubt, the Owner Trustee is a third party
beneficiary of this Agreement and is entitled to the rights and benefits
hereunder and may enforce the provisions hereof as if it were a party hereto.

20. Assignment. Each party hereto hereby acknowledges and consents to the
mortgage, pledge, assignment and Grant of a security interest by the Issuer to
the Indenture

 

   10   

Administration Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

Trustee pursuant to the Indenture for the benefit of the Noteholders of all of
the Issuer’s rights under this Agreement. In addition, the Administrator hereby
acknowledges and agrees that for so long as any Notes are outstanding, the
Indenture Trustee will have the right to exercise all waivers and consents,
rights, remedies, powers, privileges and claims of the Issuer under this
Agreement pursuant to the Grant of such security interest.

21. Nonpetition Covenant. Each party hereto agrees that, prior to the date which
is one year and one day after payment in full of all obligations of each
Bankruptcy Remote Party in respect of all securities issued by any Bankruptcy
Remote Party (i) such party shall not authorize any Bankruptcy Remote Party to
commence a voluntary winding-up or other voluntary case or other Proceeding
seeking liquidation, reorganization or other relief with respect to such
Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of, its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) none of the
parties hereto shall commence or join with any other Person in commencing any
Proceeding against such Bankruptcy Remote Party under any bankruptcy,
reorganization, liquidation or insolvency law or statute now or hereafter in
effect in any jurisdiction.

22. Limitation of Liability. Notwithstanding anything contained herein to the
contrary, this Agreement has been executed and delivered by Wilmington Trust
Company, not in its individual capacity but solely as Owner Trustee, and in no
event shall it have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuer hereunder or under the
Notes or any of the other Transaction Documents or in any of the certificates,
notices or agreements delivered pursuant thereto, as to all of which recourse
shall be had solely to the assets of the Issuer. Under no circumstances shall
the Owner Trustee be personally liable for the payment of any indebtedness or
expense of the Issuer or be liable for the breach or failure of any obligations,
representation, warranty or covenant made or undertaken by the Issuer under the
Transaction Documents. For the purposes of this Agreement, in the performance of
its duties or obligations hereunder, the Owner Trustee shall be subject to, and
entitled to the benefits of, the terms and provisions of Articles VI, VII and
VIII of the Trust Agreement.

[SIGNATURES ON NEXT PAGE]

 

   11   

Administration Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

BANK OF AMERICA AUTO TRUST 2010-2 By:   Wilmington Trust Company,
not in its individual capacity
but solely as Owner Trustee By:  

/s/ J. Christopher Murphy

Name:   J. Christopher Murphy Title:   Financial Services Officer

 

   S-1   

Administration Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

BANK OF AMERICA,
NATIONAL ASSOCIATION, as Administrator By:  

/s/ Pedro Alvarez, Jr.

Name:   Pedro Alvarez, Jr. Title:   Director

 

   S-2   

Administration Agreement

(BAAT 2010-2)



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity
but solely as Indenture Trustee By:  

/s/ Melissa A. Rosal

Name:   Melissa A. Rosal Title:   Vice President

 

   S-3   

Administration Agreement

(BAAT 2010-2)